Cook, J.,
delivered the opinion of the court.
There is only one question to be decided in this case; for, if the evidence discloses that the tax sale by which appellee claims title to the land was regular and valid, the possession or occupancy of the land was not necessary to effectuate her deed.
It is claimed that the list of lands sold to individuals filed by the tax collector with the clerk of the chancery court shows that the two tracts of land which were separately assessed were grouped together, and that the two separately assessed parcels of land were embodied in the same deed to the purchaser at the sale for delinquent taxes. This, it is said, overcomes the presumption the statute gives to tax collector’s deeds, or, rather, that the *585list of lands sold to individuals, together with the collector’s deed to the purchaser, raises the presumption that the two parcels of land were not sold separately.
The deed and list of' lands do not raise any presumption that the law was not complied with, since no statute requires that separate deeds must be made to each tract of land sold. The only requirement of the law is that each tract of land separately assessed shall be offered and sold separately.
The tax collector’s deed is prima fade evidence that he complied with the law.

Affirmed.